DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,228,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of above U.S. Patent does not explicitly teach a baseband unit in communication with the serving nodes, the baseband unit comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to: determine to wirelessly transmit to a user equipment in a coordinated multipoint mode based on at least. However the U.S. Patent does teach The BBU 1130 includes a scheduler (see col.22, line 45). Furthermore implementing a scheduler in communication with the serving nodes, the baseband unit comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to: determine to wirelessly transmit to a user equipment in a coordinated multipoint mode based on at least,  would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include a scheduler in communication with the serving nodes to wirelessly transmit to a user equipment in a coordinated multipoint mode as to schedule a first downlink data transmission to a user equipment in a coordinated multi-point mode and to schedule a second downlink data transmission to the user equipment in an alternative downlink data mode. Furthermore the UE would determine a desired mode of operation which could be selected by the scheduler based on any suitable information and subsequently allow the scheduler to update the active set for the UE 1110 to match the desired active set in the request.
17/643,378
11,228,347
2. A method of controlling downlink data transmission, the method comprising: determining to wirelessly transmit to a user equipment in a coordinated multipoint mode based on at least (i) channel state information for the user equipment and (ii) additional information; wirelessly transmitting first downlink data from a plurality of serving nodes to the user equipment in the coordinated multipoint mode after the determining to transmit to the user equipment in the coordinated multipoint mode; determining to wirelessly transmit to the user equipment in an alternative downlink data transmission mode based at least in part on a change in at least one of (i) the channel state information for the user equipment or (ii) the additional information, wherein the alternative downlink data transmission mode is different than the coordinated multipoint mode; and wirelessly transmitting second downlink data to the user equipment in the alternative downlink transmission mode after the determining to transmit to the user equipment in the alternative downlink data transmission mode.
18. A method of controlling downlink data transmission, the method comprising: determining to transmit to a user equipment in a coordinated multipoint mode based on at least (i) mobility of the user equipment being less than a threshold and (ii) additional information; and while the user equipment has the mobility that is less than the threshold, causing wireless transmission of first downlink data to the user equipment in the coordinated multipoint mode after the determining to transmit the user equipment in the coordinated multipoint mode; detecting the mobility of the user equipment is greater than the threshold; and based at least in part on the detecting the mobility of the user equipment is greater than the threshold, causing wireless transmission of second downlink data to the user equipment in an alternative downlink transmission mode, the alternative downlink data transmission mode being different than the coordinated multipoint mode.
11. (New) A network system for downlink data transmission in multiple-modes, the network system comprising: serving nodes; and a baseband unit in communication with the serving nodes, the baseband unit comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to: determine to wirelessly transmit to a user equipment in a coordinated multipoint mode based on at least (i) channel state information for the user equipment and (ii) additional information; cause wireless transmission of first downlink data from a plurality of the serving nodes to the user equipment in the coordinated multipoint mode; determine to wirelessly transmit to the user equipment in an alternative downlink data transmission mode based at least in part on a change in at least one of (i) the channel state information for the user equipment or (ii) the additional information, wherein the alternative downlink data transmission mode is different than the coordinated multipoint mode; and cause wireless transmission of second downlink data to the user equipment in the alternative downlink transmission mode from at least one of the serving nodes.
10. A network system for transmitting downlink data, the network system comprising: a plurality of serving nodes; and a scheduler in communication with the plurality of serving nodes, the scheduler comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to: determine to wirelessly transmit to a user equipment in a coordinated multipoint mode based at least in part on (i) channel state information associated with the user equipment and (ii) a measure of mobility of the user equipment being less than a threshold; determine to wirelessly transmit to a second user equipment in an alternative downlink transmission mode based at least in part on a measure of mobility of the second user equipment being greater than the threshold, the alternative downlink transmission mode being different than the coordinated multipoint mode; cause wireless transmission of active set data to the user equipment, the active set data identifying serving nodes for transmitting downlink data to the user equipment in the coordinated multipoint mode; and cause wireless transmission of the downlink data to the user equipment from the serving nodes in the coordinated multipoint mode.
15.(New) A network system for downlink data transmission in multiple-modes, the network system comprising: serving nodes; and a baseband unit in communication with the serving nodes, the baseband unit comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to cause wireless transmission of first downlink data to a user equipment from a plurality of serving nodes in a coordinated multipoint mode, determine to wirelessly transmit to the user equipment in an alternative downlink data transmission mode that is different than the coordinated multipoint mode, and cause wireless transmission of second downlink data to the user equipment in the alternative downlink data transmission mode from at least one of the serving nodes.
10. A network system for transmitting downlink data, the network system comprising: a plurality of serving nodes; and a scheduler in communication with the plurality of serving nodes, the scheduler comprising a processor and storing instructions, wherein the processor is configured to execute the instructions to: determine to wirelessly transmit to a user equipment in a coordinated multipoint mode based at least in part on (i) channel state information associated with the user equipment and (ii) a measure of mobility of the user equipment being less than a threshold; determine to wirelessly transmit to a second user equipment in an alternative downlink transmission mode based at least in part on a measure of mobility of the second user equipment being greater than the threshold, the alternative downlink transmission mode being different than the coordinated multipoint mode; cause wireless transmission of active set data to the user equipment, the active set data identifying serving nodes for transmitting downlink data to the user equipment in the coordinated multipoint mode; and cause wireless transmission of the downlink data to the user equipment from the serving nodes in the coordinated multipoint mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633